DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 21-25 in the reply filed on 01/12/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Obradovic US 2016/0020305.
Regarding claim 1, Obradovic shows in fig.1, an integrated circuit (IC) device comprising: a semiconductor substrate (1207); a first transistor (1215)[0082] coupled to the semiconductor substrate (1207), the first transistor including a first channel structure 
Regarding claim 9, Obradovic shows in fig.1, an IC device wherein one of the first channel structure (1209s2) and the second channel structure (1209s1) includes a nanowire [0046]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic as applied to claims 1, 9 and further in view of Basu USPAT 9,263,260.
Regarding claims 2-5, Obradovic shows in fig.1, a device having a first and second gate structure (1215 gate stacked).
Obradovic differs from the claimed invention because he does not explicitly disclose a device having a first gate structure extending at least partially around the first channel structure; first gate structure extending completely around the first channel structure; a second transistor further including a second gate structure extending at least partially around the second channel structure; the second gate structure extending around the second channel structure. 
Basu shows in fig.5c, a device having a first gate (207) structure extending at least partially around the first channel structure (201); first gate (207) structure extending completely around the first channel structure (201); a second transistor (207 bottom gate) further including a second gate structure extending at least partially around 
Basu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Obradovic. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Basu to have a device having a first gate structure extending at least partially around the first channel structure; first gate structure extending completely around the first channel structure; a second transistor further including a second gate structure extending at least partially around the second channel structure; the second gate structure extending around the second channel structure because the structure will lead to improved gate control and better control of short-channel effects (col.2,line 63-65).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic as applied to claims 1, 9 and further in view of Fitch USPAT 5,612,563.
Regarding claims 6-8, Obradovic shows in fig.1, a device having a first and second gate structure (1215 gate stacked).
Obradovic differs from the claimed invention because he does not explicitly disclose a device wherein a complementary metal-oxide-semiconductor (CMOS) circuit include the first transistor and the second transistor; wherein the first transistor is a N-type metal-oxide-semiconductor (NMOS) transistor and the second transistor is a P-type metal-oxide-semiconductor (PMOS) transistor; wherein an inverter circuit includes the first transistor and the second transistor. 
Fitch discloses (abstract) (col.7,line 1-30) a device wherein a complementary metal-oxide-semiconductor (CMOS) circuit include the first transistor and the second 
Fitch is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Obradovic. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Fitch in the device of Obradovic because CMOS devices are commonly known in the art and also it will improve the package density, performance of the device (col.7, line 10-30).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic as applied to claims 1, 9 and further in view of Liu US 2016/0211276.
Regarding claim 10, Obradovic shows in fig.1, an IC device having a first and second epitaxial layer (1209s1, 1209s2).
Obradovic differs from the claimed invention because he does not explicitly disclose a device a via extending through the second epitaxial layer and to the first epitaxial layer.
Liu shows in fig.13, a device having a via (140d) extending through the second epitaxial layer and to the first epitaxial layer (114,116).
Liu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Obradovic. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Fitch in the device of Obradovic because it will facilitate electrical contact and supply voltages in the device [0047].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic in view of Then US 2013/0279145.
Regarding claim 21, Obradovic shows in fig.1, an integrated circuit (IC) device comprising: a semiconductor substrate (1207); a first transistor (1215)[0082] coupled to the semiconductor substrate (1207), the first transistor including a first channel structure (1202); a second transistor (1215 on top)[0082] including a second channel structure (1201), wherein the first transistor and the second transistor are arranged in a stacked (1215 stacked profile) configuration along a line of direction orthogonal to a surface of the semiconductor substrate (1207); a first epitaxial structure (1209s2) coupled to the first channel structure (1202) at a first level relative to the surface of the semiconductor substrate (1207); a second epitaxial structure (1209s1) coupled to the second channel structure (1201) at a second level relative to the surface of the semiconductor substrate (1207), the first level offset from the second level (different level shown in fig.1); and a dielectric material (1520)[0079] disposed between the first epitaxial structure (1209s2) and the second epitaxial structure (1209s1) on a side of the stacked configuration. 
Obradovic differs from the claimed invention because he does not explicitly disclose a device having a display device coupled to the IC device, the display device to display an image based on a signal output by the IC device. 
Then discloses [0053] a device having a display device coupled to the IC device, the display device to display an image based on a signal output by the IC device.
Then is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Obradovic. Therefore, at the time the .
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic as applied to claims 1, 9 and further in view of Basu USPAT 9,263,260.
Regarding claims 22-25, Obradovic in view of Then shows in fig.1, a device having a first and second gate structure (1215 gate stacked).
Obradovic differs from the claimed invention because he does not explicitly disclose a device having a first gate structure extending at least partially around the first channel structure; first gate structure extending completely around the first channel structure; a second transistor further including a second gate structure extending at least partially around the second channel structure; the second gate structure extending around the second channel structure. 
Basu shows in fig.5c, a device having a first gate (207) structure extending at least partially around the first channel structure (201); first gate (207) structure extending completely around the first channel structure (201); a second transistor (207 bottom gate) further including a second gate structure extending at least partially around the second channel structure (201 will be another channel for 207); the second gate structure (207) extending around the second channel structure. 
Basu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Obradovic. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Basu to have a device having a first gate structure extending at least partially around the first channel structure; first gate structure extending completely around the first channel structure; a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813


/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813